Citation Nr: 1442277	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD). 

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for bladder dysfunction. 

4.  Entitlement to service connection for a thoracolumbar spine disability.

5.  Entitlement to service connection for residuals of a left arm laceration. 

6.  Entitlement to service connection for a cervical spine disability. 

7.  Entitlement to service connection for a left hip disability. 

8.  Entitlement to service connection for a dermatology disorder of the face. 

9.  Entitlement to service connection for hearing loss. 

10. Entitlement to service connection for a left elbow disability. 

11. Entitlement to service connection for a left hand disability, to include fingers.

12. Entitlement to service connection for a right hip disability. 

13. Entitlement to service connection for left arm numbness. 

14. Entitlement to service connection for residuals of a skull injury. 

15. Entitlement to service connection for a right foot disability (claimed as numbness and injury).

16. Entitlement to an initial rating in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose l from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2012, these matters were remanded for further action.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

For reasons expressed below, the claims on appeal are, again, being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the matters on appeal were remanded in August 2012.  The AOJ was directed to schedule the Veteran for a video-conference hearing as he requested.  

The Veteran was scheduled for a hearing on May 6, 2013; however, in April 2, 2013 correspondence, he requested that his hearing be postponed and rescheduled, as he would be traveling overseas in May to get married.  He included in the letter a copy of his itinerary that documented his overseas arrival date of May 3, 2013.

In this regard, the Board notes that a request for a change in hearing date may be made at any time up to two weeks prior to the scheduled hearing if good cause is shown; such requests must be in writing and must explain why a new hearing date is necessary.  38 C.F.R. 20.704(c) (2013).  If good cause (i.e., illness, difficulty obtaining necessary records, unavailability of a witness) is shown, the hearing will be rescheduled for the next available hearing date.  Id.  

In this case, the Board finds that the Veteran's request to reschedule his hearing was timely filed insofar as it was submitted to the Board in writing more than two weeks prior to the scheduled hearing.  Moreover, the Board finds that the Veteran's inability to attend his video-conference hearing due to unavailability constitutes good cause for his request to reschedule the hearing.  As such, the Veteran should be rescheduled for a video-conference hearing before a Veterans Law Judge at his local RO.  Since the RO is responsible for scheduling  Board video-conference hearings, a remand is necessary.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing, pursuant to 38 U.S.C.A. § 7107(d), and in accordance with his  request.  The appeal should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


